Mr. Justice ThacheR
delivered the opinion of the court.
Fisher, administrator of Fisher, instituted his action of re-plevin against Leach. There was a trial by jury, with a verdict for Leach, the defendant.
The bills of exceptions set forth all the testimony adduced upon the trial. The evidence, in some particulars, was contradictory; but it was established by at least one witness, that the intestate Fisher, in his lifetime, delivered to Leach the slaves, for whose recovery the action was instituted, to be held by him until their services and labor had remunerated him in the amount in which he was indebted to Leach. Upon this particular, in case of any doubt, it was the province of the jury to determine, and the court will not disturb a verdict, although found contrary to a portion of the evidence, and only when it is clearly against the evidence, or the palpable preponderance of evidence. The consideration of the evidence upon this point, was brought to the view of the jury by the charge of the circuit court. The court instructed the jury, that if they believed from the evidence, that Fisher, in his lifetime, was indebted to Leach, and delivered the negroes in the declaration mentioned to Leach as a pledge or security for the debt thus due, then unless said debt has been paid either by the intestate in his lifetime, or by some person for him, then the law is for Leach, and they must so find.
*317The decision in this suit at law, will not preclude the administrator from a proceeding in chancery, to ascertain and establish what sum is still due to Leach, and to procure a final adjudication of the matter.
Judgment affirmed.